Citation Nr: 1713647	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-29 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for right major pectoralis muscle tear, postoperative.

2.  Entitlement to an increased disability rating in excess of 30 percent for right upper extremity neuropathy.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to August 1996.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran filed a notice of disagreement in July 2009, and timely perfected his substantive appeal in July 2010.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2012.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

In May 2013 and October 2014, the Board remanded the issues on appeal for additional development.  A June 2016 supplemental statement of the case continued the denial of the issues, which are now returned to the Board for adjudication.

As noted in the Board's October 2014 Remand, in a September 2013 statement, the Veteran reported that he was unable to get a job because of his inability to perform his job duties due to his service-connected disabilities.  He also reported that sometimes he could not feel the bottom of his hand.  He reported that he cut his hand on a saw at work and did not realize it until his employer noticed; that was his last day on the job.  Additionally, the Veteran submitted a May 2012 letter from a contractor who employed him, who noted that the Veteran's ability to do his job was limited more and more due to his disability.  Further, he stated that he was unable to keep the Veteran on as a subcontractor in fear of his and others safety on the worksite.  The Board interprets these statements as raising a claim for total disability rating based on individual unemployability due to service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to a TDIU while challenging the ratings for right major pectoralis muscle tear and right upper extremity neuropathy.  Therefore, his TDIU claim is part of the increased rating claims for right major pectoralis muscle tear and right upper extremity neuropathy, and the Board has jurisdiction over these issues.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected right pectoralis muscle tear has been manifested by a severe disability of Muscle Group III.

2.  The Veteran's service-connected right upper extremity neuropathy has manifested no worse than moderate incomplete paralysis of the median nerve, and 
mild incomplete paralysis of the ulnar nerve.

3.  The most probative evidence of record demonstrates that the Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the service-connected right major pectoralis muscle tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.73, Diagnostic Code 5303 (2016).
2.  The criteria for a rating in excess of 30 percent for right upper extremity neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.10, 4.14, 4.124, 4.124a, Diagnostic Codes 8515, 8516 (2016).

3.  The criteria for a total disability rating based on individual unemployability are not met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Board finds that VCAA compliant notice was sent in February 2008, prior to the initial adjudication of the increased ratings claims in July 2009.  Additionally, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).

The record reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of VA treatment records and examination reports, private treatment records, and statements from the Veteran, his wife, former employer, and representative.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

Further, the Veteran was afforded VA examinations in July 2008, September 2013, August 2015, and June 2016 in conjunction with his claims.  In rendering the medical opinions of record, the VA examiners addressed the essential contentions of the Veteran, were informed by a review of the claims file, and presented the opinions in the context of the pertinent clinical history.  Thus, the Board finds that the VA examination reports are collectively adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  

The Veteran was afforded a hearing before the undersigned VLJ in July 2012.  The provisions of 38 C.F.R. § 3.103(c)(2) (2016) require that a VA employee who conducts a hearing fulfill certain duties.  Here, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the hearing.  

The claim was most recently remanded in October 2014.  In compliance with the remand instructions, updated treatment records were obtained and the Veteran was afforded additional VA examinations, including a Social and Industrial Survey. Thus, the development ordered by the Board was substantially completed and adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Thus, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
II.  Increased Rating Claims

The Board has reviewed the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows or fails to show as to the claims. 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A veteran's entire history is to be considered when making disability evaluations. See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board must consider entitlement to "staged" ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, assigning separate ratings for combination may not be permitted to result in pyramiding under 38 C.F.R. § 4.14, which prohibits "[t]he evaluation of the same disability under various diagnoses."  See Brady v. Brown, 4 Vet. App. 203, 206   (1993); see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (the critical element is if symptoms of one condition are duplicative of or overlapping of another).

The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.

Notwithstanding the duty to assist, it remains a claimant's responsibility to submit evidence to support his or her claim.  See 38 U.S.C. § 5107(a); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed.Cir.2009).  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right major pectoralis muscle tear

The Veteran contends that his service-connected right (major) pectoralis muscle tear is more severe than contemplated by the currently assigned 40 percent rating.

Muscle injuries are evaluated pursuant to 38 C.F.R. §§ 4.55, 4.56, and 4.73 (2016).  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed in 38 C.F.R. § 4.73.

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, and severe.  Under Diagnostic Code 5303 pertaining to Muscle Group III (dominant side), slight muscle disability warrants a 0 percent rating, moderate muscle disability warrants a 20 percent rating, moderately severe muscle disability warrants a 30 percent rating, and severe muscle disability warrants a 40 percent rating.  The Board notes that the Veteran's service-connected muscle group is on his right (dominant) side.  

The type of disability associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56(d)(1).

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, a severe injury would also show x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

The Board notes that section 4.56(d), which sets forth classification of muscle injuries as slight, moderate, moderately severe or severe, employs a totality-of-the-circumstances test, and no single factor is controlling in determining the rating for a muscle injury.  See Tropf v. Nicholson, 20 Vet. App. 317, 325 (2006).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Evaluation of the same disability under several diagnostic codes, or pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262.  

Turning to the evidence of record, the Veteran underwent a VA examination in July 2008.  He reported daily burning pain in the right pectoralis area rated at six out of ten, with occasional flare-ups lasting 45 minutes to an hour rated at nine out of ten following strenuous use of the right arm or sleeping on his right side.  The Veteran stated that he was self-employed as a residential remodeling contractor; he described hiring subcontractors to perform overhead work due to pain associated with use of his right shoulder.  Upon physical examination, the Veteran complained of pain on the extremes of motion in each plane; the examiner noted no apparent weakness, fatigability, or loss of coordination during or following three repetitions of range of motion.  Volitional trembling of the right upper extremity was present. The assessment was right shoulder status post pectoralis major muscle repair.

The Veteran submitted a statement in October 2009.  He disagreed with the examiner's focus on his scar and range of motion in his right arm; the Veteran stated his main complaint was the pain in his chest and shoulder after sleeping on his right side or using his right arm to carry materials. 

The Veteran's employer submitted a statement in April 2012.  He stated that the Veteran had complained over the years about pain in his chest and arm.  A private functional capacity exam dated May 2012 was submitted by the Veteran.  The stated purpose of the exam was to assess his functional capability.  During the exam, the Veteran reported pain and soreness in his right shoulder and pectoral area. The examiner stated the report could be rendered irrelevant, as the Veteran was suffering from high blood pressure and a left inguinal hernia requiring surgery, thereby skewing the results of the examination.  Nonetheless, the evaluation of the data suggested that the Veteran's current physical state was at a light level allowing a maximum lift of 30 pounds.  A June 2012 private treatment note recorded muscle strength at five out of five for all flexors and extensors of the upper extremities.  Also in June 2012, the Veteran underwent a right iliohypogastric nerve block resulting in pain relief for two to three days.

At the Board hearing in July 2012, the Veteran testified that he was experiencing more pain in his right pectoralis muscle.  He stated that it was almost unbearable to sleep on his right side.  He also stated that it was getting more difficult to lift heavier items.  The Veteran reported treatment from a chiropractor to address his muscle pain.

The Veteran's wife submitted a statement in July 2012.  She stated that the Veteran's injuries had deteriorated to the point that he needed assistance to do basic chores around the house, including landscaping and pool care.  She also described how the shoulder pain at night caused movement disturbing her sleep.

A June 2013 VA treatment note described the Veteran's shoulder as having a good range of motion.  In September 2013, the Veteran underwent further VA examination for his muscle disability.  He reported weakness and sharp pain, with changing symptoms based upon the activity.  Shoulder abduction strength was normal bilaterally.  The examiner noted that the Veteran had a heart attack several weeks prior to the examination, and presented as if his pectoralis disability was related to coronary artery bypass graft.

An April 2015 private treatment note indicated that the Veteran regularly participated in mild activities.  In May 2015, a private treatment note indicated the Veteran's shoulder pain was worse with twisting and reaching motions, and improved with rest and pain meds. The note reported that the Veteran worked as a food vendor with a role which required lifting, carrying, and twisting motions.  In an August 2015 statement from the Veteran, he reported a state of contant pain, lack of mobility, lack of strength, and excessive pain upon sleeping or laying on his right side. He also described increased pain when twisting, reaching, or lifting anything over five pounds with his right hand.  He stated the functional deficits were worsening due to overcompensating. 

The Veteran underwent further VA examination in August 2015.  He reported unemployment since April 2014 attributed to his right sided weakness, pain, and numbness.  The examiner noted some impairment of muscle tonus, along with loss of power and weakness on the right side.  Shoulder abduction (group III) muscle strength testing was measured at four out of five on the right.  The Veteran reported pain and discomfort on the lateral chest wall, with slightly decreased muscle girth and shoulder strength reduction due to precipitation of pain.  The examiner noted the functional impact of the disability, described as limited ability to perform work duties requiring more than light to moderate tasks.  

In September 2015, the Veteran underwent VA examination in conjunction with his claim for a TDIU. He stated his right shoulder caused weakness in his right hand and resulted in pain with repetitive reaching above his shoulder, along with the inability to lift over 20 pounds with his right hand.  He reported increased pain with activity and flare-ups occurring one to two times per year.  Abnormal range of motion measurements for the right shoulder were noted by the examiner; also noted was pain on examination which did not result in functional loss.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  Muscle strength was measured as four out of five.  No muscle atrophy or ankylosis was noted.  No shoulder instability, dislocation, or labral pathology was suspected. 

In July 2016, the Veteran submitted a statement further describing his muscle tear disability.  He stated that he had missed several weeks and months of employment over the last nine years due to severe pain, inflammation, and lack of mobility.  He reported use of daily pain medication.  

The Board notes that the Veteran's currently assigned evaluation of 40 percent for his muscle tear is the highest possible evaluation available under Diagnostic Code 5303.  The current rating of 40 percent recognizes the severe nature of the Veteran's muscle tear disability.  While the Board appreciates and has considered the Veteran's statements regarding the severity of the condition, the highest possible evaluation has been assigned.  

The Board has considered other potentially applicable Diagnostic Codes in compliance with Schafrath, supra.  The October 2014 remand requested that the examiner clarify which muscle group was affected.  In August 2015, the VA examiner denoted that Group III, including the pectoralis major, on the right side was the affected area.  The September 2015 examination confirmed the diagnosis of right major pectoralis muscle tear.  Furthermore, Diagnostic Code 5201, which addresses limitation of the motion of the arm, is rated similarly and allows for a maximum rating of 40 percent.  Thus, the preponderance of the evidence does not show that any additional Diagnostic Codes are applicable, would provide a higher benefit, or would not amount to pyramiding of the symptoms.  The Board finds that Diagnostic Code 5303 is the most appropriate; the application of other Diagnostic Codes is not warranted. 

Right upper extremity neuropathy

The Veteran contends that his service-connected right (major) upper extremity neuropathy is more severe than contemplated by the currently assigned 30 percent rating.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2016).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2016).

Diagnostic Code 8515 provides the rating criteria for paralysis of the median nerve.  A 30 percent evaluation is warranted for incomplete paralysis of the major extremity median nerve that is moderate.  A 40 percent evaluation is warranted for incomplete paralysis of the minor extremity median nerve that is severe.  A 50 percent evaluation is warranted for incomplete paralysis of the major extremity median nerve that is severe.  A 60 percent evaluation is warranted for complete paralysis of the minor extremity median nerve where the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  A 70 percent evaluation is warranted for complete paralysis of the major extremity median nerve where the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Under Diagnostic Code 8516, which pertains to paralysis of the ulnar nerve, a 10 percent rating is warranted for incomplete paralysis of the major extremity ulnar nerve that is mild in severity.  A 30 percent rating is warranted for incomplete paralysis of the major extremity ulnar nerve that is moderate in severity.  A 40 percent rating is warranted for incomplete paralysis of the major extremity ulnar nerve that is severe in severity.  A 60 percent rating is warranted for complete paralysis of the major extremity ulnar nerve.  Complete paralysis of the ulnar nerve is evidenced by findings such as the "griffin claw" deformity due to flexor contraction of ring and little fingers, and very marked atrophy in the dorsal interspace and thenar and hypothenar eminences; the loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; or, weakened wrist flexion.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

The Board notes that the terms "mild," "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Although a medical examiner's use of descriptive terminology such as "mild" is an element of evidence to be considered by the Board, it is not dispositive of an issue.  The Board must evaluate all evidence in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

Turning to the evidence of record, the Veteran underwent a VA examination in July 2008.  He complained of daily burning dysthesias of the right upper extremity in a glove type distribution involving the entire right arm and all five fingers.  He rated the pain as a four to five out of ten.  He described flare-ups rated at seven out of ten lasting for ten to fifteen minutes whenever he slept on his right arm or engaged in strenuous or repetitive use of the arm.  Upon physical examination, the examiner noted that sensation was intact to light touch in the upper extremities, with motor strength rated as five out of five. The right wrist was normal appearing without visible atrophy or effusion.  Joint motion was measured within normal limits, both pre- and post-repetitive motion.  There was no apparent pain, loss of motion, weakness, fatigability, or loss of coordination during the testing.  The examiner's assessment included right upper extremity ulnar sensory neuropathy as well as bilateral median neuropathy at the wrist consistent with carpal tunnel syndrome (CTS).

An August 2008 VA treatment note included the Veteran's complaint of bilateral hand numbness at night.  Diminished neurological sensation was noted on the right.  After conducting nerve conduction studies and a needle examination, the interpretation from the care provider was bilateral median neuropathy at the wrist consistent with CTS and right upper extremity ulnar sensory neuropathy.  In September 2008, the Veteran sought occupational therapy from the VA due to a history of bilateral hand numbness and weakness over the past two years. Sensation was intact on the left hand, with tingling on the right finger tips reported.  The Veteran was educated on CTS and scheduled for further therapy.

In October 2009, the Veteran submitted a statement describing his concerns regarding the right upper extremity neuropathy.  He stated he had no problems moving his wrist.  His complaint focused on the feeling of burning sensations in his right arm, numbness and cramps in his right hand, and numbness, pain, and tingling in his fingertips.  He described severe pain constantly during normal use. 

In April 2012, the Veteran's employer submitted a statement in which he described the Veteran's complaints over the years related to lack of steadiness and strength in his right hand.  He noted that over the past few years, the Veteran's ability to hold and use power tools had diminished to the point of ineffectiveness.  In June 2012, private treatment notes indicated the Veteran's muscle strength was measured at five out of five for all flexors and extensors of the upper extremities.  A VA primary care note reported no loss of sensation or numbness, no tingling, no tremors, and no weakness or paralysis.  The Veteran's wife submitted a statement in July 2012.  She stated that the Veteran's injuries had deteriorated to the point that he needed assistance to do basic chores around the house, including landscaping and pool care.  She also described how the disabilities impacted his ability to serve as a primary care giver to their daughter.

At the Board hearing in July 2012, the Veteran described worsening pain related to his neuropathy.  He described cramps in his hand and shaking when trying to hold or grip something for too long.  He also described dropping power tools at work, leading to discharge from his employer.  The Veteran stated he was receiving treatment from his chiropractor. 

In September 2013, VA treatment notes documented the Veteran's complaints of numbness and pain in his fingertips, triggered by overuse.   Upon VA examination in September 2013, normal results were noted for sensation testing.  Mild incomplete paralysis of the median nerve was indicated; the ulnar nerve was marked as normal. 

An April 2015 private treatment note indicated that the Veteran regularly participated in mild activities.  In August 2015, the Veteran submitted a statement in which he described constant pain in his right hand, usually a dull pain in his fingers and throbbing pain in his right thumb and hand, sometimes increasing to excruciating pain.  He stated he had problems making a fist and often felt a dull sensation in his inner forearm.  He also described suffering from trigger finger on occasion. 

The Veteran underwent VA examination in August 2015.  He described moderate constant pain and numbness in his right upper extremity.  Decreased strength was indicated in his right elbow. The sensory exam revealed normal results.  The examiner reported mild incomplete paralysis of the median and ulnar nerves.  The examiner stated the mild severity of the neuropathic involvement should not preclude the Veteran's ability to perform duties outside of fine motor tasks or handling heavy equipment.  The Veteran underwent further VA examination in conjunction with his TDIU claim in September 2015.  The examiner noted difficultly in doing fine motor tasks with the right hand, along with decreased grip strength.  The Veteran was able to lift up to 20 pounds with his right hand.  Decreased sensory response was noted.

In July 2016, the Veteran submitted a statement in which he stated any use of his right arm resulted in pain.  He described reoccurring problems with trigger finger, numbness, tingling, and severe pain in his arm and hand, with constant pain in his right hand, thumb, and fingers. 

A February 2017 private treatment note regarding the Veteran's hand stated he was doing well on medication.

The Board notes at the outset that the medical evidence shows that the Veteran has neuropathy due to service connected disability and nonservice connected disability.  Service connection is not in effect for CTS which incidentally affects both his upper extremities.  Rather, service connection for neuropathy of the right upper extremity was awarded as having been associated with the service connected right major pectoralis muscle tear.  See April 2000 rating decision.  In any event, the primary Diagnostic Code that has been assigned to the Veteran's service connected disability is 8515.   The Board finds that the Veteran's neuropathy of the right upper extremity affects the median (Diagnostic Code 8515) and ulnar (Diagnostic Code 8516) nerves.  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Where, as is the case here, there are combined nerve injuries, the rating is assigned based on the major involvement, or if sufficient in extent, consideration is to be given to radicular group ratings.  38 C.F.R. § 4.124a.  Here, it is more advantageous to the Veteran to evaluate his disability under Diagnostic Code 8515 than Diagnostic Code 8516.  Compare Diagnostic Code 8515 (assigning a 30 percent rating for moderate incomplete paralysis of the median nerve) with Diagnostic Code 8516 (assigning a 10 percent rating for mild incomplete paralysis of the ulnar nerve).  The preponderance of the evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 30 percent. 

The Veteran indicated in the July 2008 VA examination that he had dysthesia in his arm and hand.  Upon testing, motor function was within normal limits and sensory function was normal.  There was no apparent pain, loss of motion, weakness, fatigability, or loss of coordination during the testing.  The examiner's assessment included right upper extremity ulnar sensory neuropathy as well as bilateral median neuropathy at the wrist consistent with CTS.  According to the findings of the VA examination in September 2013, normal results were noted for sensation testing.  Mild incomplete paralysis of the median nerve was indicated; the ulnar nerve was marked as normal.  At the August 2015 examination, the Veteran reported moderate pain and numbness.  His muscle strength testing was normal, except for his elbows, which measured as active movement against some resistance.  Sensory examination revealed normal sensations in his right outer and inner forearm, and hand and fingers.  The VA examiner reported median and ulnar nerves with mild incomplete paralysis.  She stated that the mild severity of the neuropathic involvement should not preclude the Veteran's ability to perform certain duties, outside of fine motor tasks or handling heavy equipment.  

Thus, there is no persuasive evidence of severe incomplete paralysis or complete paralysis of the median nerve warranting a higher evaluation.  The impairment is wholly sensory.  There were no findings similar to inclination of the right hand to the ulnar side, the index and middle fingers being more extended than normally.  There were no findings similar to considerable atrophy of the muscles of the thenar eminence.  There were no findings similar to the thumb being in the plane of the hand.  There were no findings similar to incomplete and defective pronation.  There were no findings similar to absence of flexion of the index finger and feeble flexion of middle finger.  There were no findings to indicate that the Veteran was unable to make a fist, with the index and middle fingers remaining extended, that he could not flex the distal phalanx of thumb, or that he had defective opposition and abduction of the thumb, at right angles to palm.  There were no findings similar to weakened flexion of the wrist.  While the Veteran reported a weak grip, the objective medical evidence reflected normal strength upon examination in July 2008 and September 2013.  The Veteran's report of perceived weakness appears to be out of proportion with the finding that there was no muscle atrophy or loss of muscle tone.  Moreover, in June 2012, private treatment notes indicated the Veteran's muscle strength was measured at five out of five for all flexors and extensors of the upper extremities.  A VA primary care note reported no loss of sensation or numbness, no tingling, no tremors, and no weakness or paralysis.  Thus, while the Veteran's statements regarding pain, numbness, tingling, and weakness have been considered, these symptoms were intermittent.  The intermittent nature of the symptoms further supports the Board's finding that the level of incomplete paralysis was no more than moderate impairment of the median nerve.

The Veteran is competent to describe his symptoms and their effects.  See Layno v. Brown, 6 Vet. App. 465 (1994).  While he is credible to the extent that he sincerely believes he is entitled to a higher rating, he is not competent to identify a specific level of disability according to the appropriate Diagnostic Code, as this is a complex medical determination outside the realm of common knowledge of a lay person.  See, e.g., Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The Veteran's contentions regarding the appropriate rating are outweighed by the competent medical evidence that evaluates the true extent of his disability.  

Based upon the competent and probative lay and medical evidence of record, the Board finds that the decrease in manual dexterity, perceived weakness, pain, and other symptoms have been intermittent with moderate occupational effect.  The Board notes that, without some moderate problems associated with the Veteran's right upper extremity, there would be no basis for the currently assigned disability rating.  The existing rating is an acknowledgement that the Veteran's ability to engage in employment and activities of daily life is impaired and that this impairment is significant enough to warrant a 30 percent rating.  

In so finding, as discussed above, when there is a combination of nerve injuries, the rating is to be made by reference to the major involvement, or if sufficient in extent, the radicular group ratings are to be considered.  38 C.F.R. § 4.124a.  In other words, impairment of multiple nerves may equate to or compare with functional debility caused by impairment of a radicular group.  See 38 C.F.R. § 4.124a, Diagnostic Code 8512 (assigning disability ratings for impairment involving the lower radicular group).  Here, the Veteran's disability does not involve all the nerves of the lower radicular group (i.e., the musculospiral nerve (radial nerve), median nerve, and ulnar nerve).  Thus, the impairment is not sufficient to be considered tantamount to moderate paralysis of the lower radicular group warranting a 40 percent rating.  

Other considerations

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to an increased level of compensation for right pectoralis muscle tear or right upper extremity neuropathy on an extraschedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R. § 3.321(b)(1).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether a veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, a veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second inquiry, that is whether a veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the Board has carefully compared the level of severity and symptomatology of the Veteran's conditions with the established criteria found in the Rating Schedule and found that the Veteran's symptoms associated with his muscle injury (including pain, trembling, soreness, weakness, numbness, and difficulty lifting, twisting, reaching, and landscaping/pool care) and symptoms associated with his neuropathy (including pain, burning, dysesthesia, numbness, tingling, cramps, and shaking) are fully addressed and contemplated by the rating criteria.  Indeed, as noted above, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  Also, the Rating Schedule specifically provides that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part unless the injuries affect entirely different functions.  The Veteran is in receipt of separate ratings for muscle impairment and neurological impairment.  There are no additional symptoms that are not addressed by the Rating Schedule or that have not been considered by the Board in assigning the appropriate rating.  Accordingly, the evidence does not show that the requisite factors under Thun are present, and referral of the claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted in this case.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

III.  Total Disability due to Individual Unemployability (TDIU)

The Veteran contends that he warrants a total disability rating based on individual unemployability due to service-connected disabilities.

VA will grant a total, 100 percent rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

If the Veteran has only one service connected disability, it must be rated at least 60 percent disabling to qualify for a schedular TDIU rating.  If there are two or more service-connected disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b).  The Board cannot assign an extraschedular rating in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  However, it must consider whether to refer a TDIU claim to the Director of Compensation Service for extraschedular consideration when the Veteran's service-connected disabilities do not meet the schedular percentage requirement.  See 38 C.F.R. § 4.16(b).

The Board emphasizes entitlement to an extraschedular rating under 38 C.F.R. 
 § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar, are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  In contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3.

In this case, the Veteran's service-connected disabilities include right major pectoralis muscle tear, evaluated as 40 percent disabling, right upper extremity neuropathy, evaluated as 30 percent disabling, and degenerative joint disease in the left foot, evaluated as 10 percent disabling.   The method in which VA determines a combined disability rating can be difficult to understand because it does not allow for simply adding together the disability percentages of the various service-connected disabilities.  Instead, it requires the use of the combined ratings table.  Use of this method is mandated by the controlling regulations, specifically 38 C.F.R. § 4.25, and the Board must follow the controlling regulations.  The Veteran's service connected right major pectoralis muscle tear and right upper extremity neuropathy result from a common etiology and combine to 60 percent under 38 C.F.R. § 4.25.  Thus, the criteria for assignment of a TDIU rating on a schedular basis under 38 C.F.R. § 4.16(a) have been met.  As such, the Veteran's claim turns on whether his service connected disabilities render him unable to secure or follow substantially gainful employment.  

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Van Hoose, 4 Vet. App. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Turning to the evidence of record, the Veteran submitted a statement in October 2009 in which he described difficulties in completing tasks on the job due to pain from his right shoulder and arm affecting his ability to carry heavy objects, hold his hand steady, and cut straight.

In April 2012, the Veteran's employer submitted a statement in which he stated he was unable to keep the Veteran on the job due to safety fears stemming from the inability to handle power tools and construction equipment.  A May 2012 private functional capacity exam rated the Veteran's whole person impairment at 13 percent; the examiner found that the Veteran was capable of a light level of work lifting no more than 30 pounds.  At the Board hearing in July 2012, the Veteran reported shaking in his hand after gripping for extended periods and dropping power tools while on the job with his previous employer.  He also described difficulty in lifting granite and other heavy materials and machinery.  Also in July 2012, the Veteran's wife submitted a statement in which she describes how his disabilities had deteriorated to the point that he now needs assistance to do basic chores around the house, including some assistance to take care of his own physical needs. 

At the September 2013 VA examination, the Veteran reported last working in 2012.  The examiner noted that the Veteran was not working at the time due to a recent heart attack.

A private treatment note from April 2015 observed that the Veteran was regularly participating in mild activities.  The Veteran submitted an April 2015 Application for Increased Compensation based on Unemployability (Form VA 21-8940), in which he reported last working full-time in April 2007.  He stated he became too disabled to work in June 2008.

In May 2015, a private treatment note documented the Veteran's report of shoulder pain worsened with twisting and reaching motions.  The care provided also noted that the Veteran was working as a food vendor in a position which required lifting, carrying, and twisting motions.  An August 2015 statement from the Veteran contained his report of problems making a fist and weakness preventing him from gripping tools and carrying heavy objects. 

Following a VA examination in August 2015, the examiner reported that the Veteran's difficulty with fine motor skills would impact his ability to handle heavy or fast moving equipment and his ability to perform fine motor tasks.  However, she opined that the mild severity of the neuropathic involvement should not preclude his ability to perform duties outside of the above on a full-time basis.  The Veteran also reported that he had a Bachelor's degree in communications and worked for over 10 years in quality assurance for software engineering.  The examiner noted that while his most recent lines of work included moderate to heavy lifting which he was unable to perform due to current limitations, the Veteran indicated that performance of the engineering duties he previously worked in would be within his current abilities.  She therefore opined that sedentary and light duty employment opportunities were within the scope of his abilities.  An August 2015 Social Work and Industrial Survey, conducted by the same examiner, noted that the Veteran was appropriately dressed and groomed, with a pleasant attitude and appropriate responsiveness.  He reported unemployment since April 2014. The examiner incorporated her comments from the previous examinations to summarize the effect of the Veteran's disability and impact on employment.  She also noted his pre-military employment as a tailor.

A general VA examination was conducted in September 2015 in conjunction with the Veteran's TDIU claim.  The Veteran reported right shoulder and arm pain causing weakness in his right hand, decreased sensation in his fingertips, numbness and cramping in his hand, decreased ability to grip, pain with repetitive reaching above his shoulder, and the inability to lift over 20 pounds with his right hand.  The examiner found that the muscle and neuropathy conditions impacted his ability to lift heavy items with his right hand, move his arm above his shoulder or behind his back, and complete fine motor tasks with the right hand.  Decreased grip strength and sensory feeling was also noted.

In February 2016, the Veteran submitted a statement describing types of work performed in the past, including roofing, flooring, drywall, carpentry, and framing.  He stated he worked 40 to 50 hours per week in self-employment in the past; however, he stated he was unable to work any hours in the previous year due to disabilities and had earned no money in the previous 12 months.

In July 2016, the Veteran submitted an additional statement in which he described missing several months of employment consistently during the past 9 years due to severe pain, inflammation, and lack of mobility.  He stated that he had not experienced hospitalization, but did have to turn down work or get laid off for weeks at a time to wait for inflammation to subside.  The Veteran contended that he met the provision for extraschedular consideration due to marked interference with employment.

After thorough consideration of the above, including the lay testimony of record, the Board finds that the evidence does not persuasively show that the Veteran has such significant impairment in his overall functional abilities as to preclude his ability to obtain or retain substantially gainful employment.  The May 2012 private functional assessment examination submitted by the Veteran found him capable of carrying out light duties and lifting up to 30 pounds.  The August 2015 VA examiner opined that sedentary and light duty employment opportunities were within the scope of his abilities.  In light of his degree in communications, 10 years of employment in quality assurance for software engineering, prior experience being self-employed in which he demonstrated sound business judgment in hiring subcontractors to perform work he found difficult performing, and the ability to engage in sedentary or light activities, the Board finds that the evidence does not demonstrate that the Veteran is precluded from securing or maintaining substantially gainful employment.  The Board is cognizant of the Veteran's impairment from service-connected disabilities and this is recognized by his combined 60 percent disability rating.  Accordingly, it is not persuasively shown that the Veteran's service-connected disabilities preclude a substantially gainfully occupation.  The Board must observe that in reaching this determination, consideration was not given to the Veteran's advancing age or nonservice-connected disabilities, including a heart attack and hip replacement.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.


ORDER

Entitlement to an increased disability rating in excess of 40 percent for right major pectoralis muscle tear, postoperative, is denied.

Entitlement to an increased disability rating in excess of 30 percent for right upper extremity neuropathy is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


